UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7495


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

NIKKI KATHLEEN WILLIAMS, a/k/a Nikki Williams,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Harrisonburg. Michael F. Urbanski, District Judge. (5:12-cr-00014-MFU-RSB-1; 5:15-
cv-80824-MFU-RSB)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nikki Kathleen Williams, Appellant Pro Se. Grayson A. Hoffman, Jeb Thomas Terrien,
Assistant United States Attorneys, Harrisonburg, Virginia; Craig Jon Jacobsen, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nikki Kathleen Williams seeks to appeal the district court’s order denying relief on

her 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A certificate

of appealability will not issue absent “a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies relief on the merits,

a prisoner satisfies this standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is debatable or wrong. Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 336–38

(2003). When the district court denies relief on procedural grounds, the prisoner must

demonstrate both that the dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right. Slack, 529 U.S. at 484–85.

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny Williams’ motion to appoint counsel,

deny a certificate of appealability, and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2